MOORE, Judge,
dissenting.
I respectfully dissent from the main opinion. Because the petition for a writ of mandamus was not filed within the presumptively reasonably time and because there is no “statement of circumstances constituting good cause for [this] court to consider the petition, notwithstanding that it was filed beyond the presumptively reasonable time,” Rule 21(a)(3), Ala. R.App. P., I conclude that the petition is due to be dismissed. See Ex parte Onyx Waste Servs. of Florida, 979 So.2d 833, 835 (Ala.Civ.App.2007). Because the petition is due to be dismissed, there is no need for a discussion of the merits of the petition.
THOMAS, J., concurs.